DETAILED ACTION
	Applicants’ Amendment and Response, filed 1/28/2021 has been entered.    Claims 1, 2, 5, 11, 12 are amended; claims 22-23 are cancelled; claims 1-7, 11, 12, 20, 21, 24, 25 are pending and under current examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 

Priority
Acknowledgment is made of applicant’s claim for foreign priority of the Japanese patent application (2015-078170, filed 4/7/15) under 35 U.S.C. 119 (a)-(d).   Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  A certified English translation has not been provided with the certified application.

Withdrawn Rejections
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Yu et al., PLOS One, 9(1) e87129, pages 1-7, January 2014, IDS when taken with Schriebl et al., Tissue Engineering, Part A, 18(9-10), 899-909, 2012, as evidenced by “CSCs and pluripotent/multipotent stem cells.”   Lab Invest 97, 1124–1125 (2017), as applied to claims 1-5, 7, 11, 12, and 20-25  above, and further in view of Ritter et al., An Bras Dermatol. 2010;85(5):639-45.

Response to Arguments
Applicant respectfully contends that, while Schriebl may set forth a general concern of removing undifferentiated hESCs from differentiated cells, there would be no reason for one skilled in the art to look to Yu’s method to address this concern. Specifically, there is no teaching or suggestion in Yu, or any other prior art of record, that would lead one skilled in the art to use it on non-cancerous cell cultures to address Schriebl’s concern. Although Yu discusses the fact that its cancer stem cells (CSCs) express some stem cell markers (e.g. CD44), one skilled in the art would not have been motivated to look to a method that selectively kills cancer cells in order to selectively kill non-cancer cells.
	These arguments are not persuasive.  Yu teaches that cancer stem cells have highly tumorigenic capacity; Schriebl teach that that hESCs carry a risk of teratoma (i.e. tumor) formation, it would be obvious to the skilled artisan to utilize Yu’s techniques to remove hESCs from populations of differentiated cells to prevent teratoma/tumor formation and produce pure populations of differentiated cells for therapy.  Thus, contrary to Applicants’ arguments, it is maintained one of skill would want to remove cells that produce tumors from a mixed cell population when using that cell population for therapy.  
Regarding Applicants’ arguments at p. 9+ that there would be no expectation of success, the Examiner responds that Yu teaches removing undesirable, tumorigenic cells from a mixed cell population.  Schriebl teaches the art-recognized goal to remove undesirable cells (pluripotent cell that can form tumors) from a mixed cell population. Both Yu and Schriebl cells are considered pluripotent, as evidenced by The Lab Invest. Reference.    Thus, it would have been obvious to the skilled artisan to utilize methods known to remove undesirable, tumorigenic, pluripotent cells from a mixed cell population with a reasonable expectation of success.  In addition, the Examiner notes that contrary to Applicants’ arguments regarding solid tumors (p. 11), the Yu reference teaches using cell lines (p. 2, col. 1, HNC cell lines cultivation and 5-ALA-based photodynamic therapy), similarly, Schriebl teaches the need to isolate hESCs from cultured cells.  In addition, Applicants’ arguments at p. 11-12,that Yu uses their cells because they are cancer cells, and not because they are stem cells and Yu does not provide any disclosure that would suggest that Yu’s demonstration of reduction of HNC-CSC having these markers has any bearing on the effectiveness of ALA-PDT to sensitize non-cancerous pluripotent stem cells for removal from culture, are not persuasive.  In fact, Yu makes clear that they target CSCs because they are cancer stem cells and need to be removed because they contribute to chemoresistance and ALA-PDT reduced self-renewal and stemness signature expression of Nanog and Oct-4(Abstract).  In addition,  regarding Applicants’ argument (p. 12) that Rahman teaches that CSCs and normal stem cells are different for example, cellular pathways for physiological chemicals, presence or absence of genes, metastasis activity, cell or nucleus appearance of nucleus, cell cycle, gene expression, and response to chemical stimuli, the Examiner responds that both human ES cells and CSCs self-renew and express stemness markers (Oct-4 and Nanog); addition, Rahman at p. 99 Table 1(a) and (b) show that CSCs and normal stem cells have similar features, and further, even features that Rahman teaches are different between the cells are not found in the instant case.  For example, Rahman teaches that cancer cells have tumorigenic capacity,  Schriebl also teaches hES cells have tumorigenic potential (Abstract; p. 904, col. 1, Animal model: SCID mouse model).  Thus, because both Yu and Schriebl teach removal of a specific, unwanted cell type (a pluripotent tumorigenic cell), and both cell types are known to self-renew and express Nanog and Oct-4, it would have been obvious to the skilled artisan to try ALA-PDT therapy to remove hES cells from a mixed cell population.   "Obviousness does not require absolute predictability of success." Id. at 903, 7 USPQ2d at 1681.  Obviousness only requires that a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O'Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  Thus, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007).
	 Regarding Applicants’ argument at p. 13 that the claimed method to provide a pluripotent stem cell survival rate as low as 7% as compared to control (e.g. see paragraphs [0062]-[0075]); that one skilled in the art would not have expected the level of inhibition discovered by Applicant and that this high level of selectivity that allows the somatic cells produced by the claimed invention to be used in therapy (paragraph [0044]); the Examiner responds that Applicants are arguing an unexpected result.  However, the claims are not commensurate in scope.  See MPEP §716.02(d) which states, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  For example, the claims are not limited to ALA-PDT, but recite using any photosensitizer; the specific wavelength; irradiation intensity; irradiation time or concentration of ALA to produce the purported unexpected result.  	
Accordingly, the prior rejection is maintained.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-5, 7, 11, 12, 20, 21, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., PLOS One, 9(1) e87129, pages 1-7, January 2014, IDS when taken with Schriebl et al., Tissue Engineering, Part A, 18(9-10), 899-909, 2012, as evidenced by “CSCs and pluripotent/multipotent stem cells.”   Lab Invest 97, 1124–1125 (2017).  
Regarding claim 1, Yu teaches treatment of primary cultivated cells from HNC tissues for ALA-PDT studies.  The cells were incubated with 5-ALA for 3 hours, and then irradiated with red light of 635±5 nm at various doses.  See p. 2, col. 1, Materials and Methods.  The treatment of ALA-PDT significantly down-regulated the ALDH1 activity and CD44 positivity of HNC-CSCs. Moreover, ALA-PDT reduced self-renewal property and stemness signatures expression (Oct4 and Nanog) in sphere-forming HNC-CSCs. ALA-PDT sensitized highly tumorigenic HNC-CSCs to conventional chemotherapies. Lastly, synergistic effect of ALA-PDT and Cisplatin treatment attenuated invasiveness/colongenicity property in HNC-CSCs.  Abstract.  They teach that ALA-PDT effectively reduce CSC-like property including ALDH1 activity, CD44 positivity, self-renewal, invasion, and enhanced the chemosensitivity in HNC.  See p. 2, col. 1, ¶1.  The instant disclosure teaches that removal of a stem cell can include that the cell is no longer observed.  Thus, Yu teaches that ALA-PDT treatment reduced the percentage of CD44+ cells in HNC-CSCs, this would represent removal of the stem cells. 
Regarding claim 3, Yu teaches that the cells were incubated with 5-ALA.  See p. 2, col. 1, Materials and Methods.  
Regarding claim 4, Yu teaches culturing the cells in 1 mM ALA (Figure 1, p. 3).
Regarding claim 5, Yu does not specifically teach that teach that the time until photoirradiation after adding the aminolevulinic acid is 4 hours or more; however, Yu teaches that cells were incubated with 5-ALA for 3 hours, and then irradiated with red light of 635±5 nm at various doses.  See p. 2, col. 1, Materials and Methods.  Therefore, it would have been obvious for one ordinarily skilled in the art to perform routine optimization of the time until photoirradiation after the aminolevulinic acid.  As noted in In re Aller, 105 USPQ 233 at 235, “More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Routine optimization is not considered inventive and no evidence has been presented that 4 hours or more until photoirradiation after adding the aminolevulinic acid was other than routine, that stem cell removing method resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  
Regarding claim 7, Yu teaches the presence of HNC cells (Figure 1, and p. 3, Inhibition of ALDH1 activity in HNC cells under ALA-PDT treatment).
	Regarding claim 11, Yu teaches culturing cells in a medium that comprises DMEM (which would be considered a nutritional component that also contains buffer and promotes growth of the cells).  See Materials and Methods, p. 2, col. 1, Primary Cultivated Cells from HNC Tissues. 
	Regarding claims 11 and 20, Yu teaches that the cells were cultured with ALA. See Materials and Methods, p. 2, col. 1, Chemicals and Figure 1.  Thus, Yu teaches a culture medium that comprises a medium component and a photosensitizer.  
	Claim 12 does not limit the medium component or the photosensitizer of claim 11, and only refer to the intended use of the medium.  Accordingly Yu teaches these claims because they teach the medium component and photosensitizer of claim 11.
	Regarding claim 21, Yu teaches culturing the cells in 1 mM ALA (Figure 1, p. 3).
	Regarding claims 24-25, Yu teaches aminolevulinic acid.
	 Yu do not specifically teach that the stem cell is not a cancer cell and the somatic cell was produced by differentiation of the stem cell (claims 1-2).
	However, prior to the time of the effective date of the claimed invention Schriebl teaches that, “One of the most pertinent concerns of using differentiated cells derived from human embryonic stem cells (hESC) is the presence of residual undifferentiated hESC, because they carry a risk of teratoma formation.”  See abstract.  Schriebl teaches that methods to remove hESCs from mixed cell populations are frequently used for enrichment, rather than depletion of specific cell populations.  Schriebl teaches using a combination of MACS followed by selective killing of residual hESCs with a specific antibody (p. 900, col. 1, ¶1). Thus, Scriebl teaches that the skilled artisan would want to remove hESCs from a population of differentiated cells.  Note that the claims require that the somatic cell was produced by the differentiation of the stem cell.  Although Schriebl’s teachings show separation of hESCs from a mixed cell population, wherein the differentiated cells are not necessarily produced by differentiation of the hESC, it would have been obvious to the skilled artisan reading Schriebl that the purpose of their methods are to separate hESCs from cells that were differentiated from the hESCs in order to use the differentiated cells for therapy.
	Accordingly, it would have been obvious to the skilled artisan to modify Yu’s methods to selectively kill hESCs from a population of mixed cells with a reasonable expectation of success because Yu teaches removal of pluripotent cells from cell culture, and Schriebl also teaches that it was an art-recognized goal to remove pluripotent cells from cell culture.  Cancer stem cells are pluripotent stem cells, as evidenced by The Lab Invest. Reference is provided as evidence that cancer stem cells are considered pluripotent/multipotent.  They state that, “A tissue stem cell has two important properties: it can divide to produce the same cell type as itself (self-renewal ability) and it can differentiate into various types of other cells (multipotency). Cancer is hypothesized to originate from a small number of CSCs. The development of flow cytometry and immunodeficient mice led to discovery of CSCs in acute myeloid leukemia in 1997. Subsequently, CSCs expressing stem cell markers such as CD44 and CD133 were found in cancers of the breast, brain, pancreas, head and neck, and colon-in work that was based on the CSC hypothesis that originated from research on leukemia.”  See p. 1124, col. 1, Why Focus on CSCs.  Yu teaches that ALA-PDT increases apoptosis in cancer cells (p. 1, col. 2). They teach that ALA-PDT effectively reduce CSC-like property including ALDH1 activity, CD44 positivity, self-renewal, invasion, and enhanced the chemosensitivity in HNC.  Thus, given Schriebl’s teachings that hESCs carry a risk of teratoma (i.e. tumor) formation, it would be obvious to the skilled artisan to utilize Yu’s techniques to remove hESCs from populations of differentiated cells to prevent teratoma formation and produce pure populations of differentiated cells for therapy. In addition, Yu’s techniques would require less manipulation of the cells and thus be a more efficient and effective method than Schriebl’s two-step process.
 	Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., PLOS One, 9(1) e87129, pages 1-7, January 2014, IDS when taken with Schriebl et al., Tissue Engineering, Part A, 18(9-10), 899-909, 2012, as evidenced by “CSCs and pluripotent/multipotent stem cells.”   Lab Invest 97, 1124–1125 (2017), as applied to claims 1-5, 7, 11, 12, and 20, 21, 24 and 25 above, and further in view of AlSalhi et al., Laser Physics, 2011, Vol. 21, No. 4, pp. 733–739.
Yu and Schriebl are summarized and relied upon as detailed above.  
They do not explicitly teach that the wavelength of the light of the specific wavelength is 400 nm to 750 nm, the irradiation intensity is 1 mW / cm^2 to 200 mW / cm^2, and the irradiation time is 1 minute to 240 minutes, as required by claim 6.
However, prior to the effective date of the instant invention, AlSalhi teach studying of photodynamic damage in HeLA (cancer) cells.  In particular, they teach that HeLa cells were excited at 590 nm wavelength; with an irradiation intensity of 20 mW and after 15 minutes, 70% of the HeLa cells were dead (Abstract; p. 735, vol. 2, Results and Discussion).  AlSahi teaches determination of the optimal amounts of Ala, wavelength and power to result in the most cell death (p. 735, col. 1, 3.3, Photodynamic Damage Using CW laser; Figure 3).
Thus, AlSahi provides evidence for the specific parameters required by the claims and show that this results in 70% dead cancer cells.  Accordingly, it would have been obvious to the skilled artisan to try AlSahi’s conditions to kill teratoma/tumor forming hES cells with a reasonable expectation of success.  One of skill in the art would have been motivated to use AlSahi’s parameters because they are shown to successfully kill cells.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 



/Thaian N. Ton/Primary Examiner, Art Unit 1632